Gaffney, Cline & Associates, Inc. 5555 San Felipe St., Suite 550 Houston, TX 77056 Telephone: +1 w ww .gaffney-cline.com March 9th, 2017 Mr. Horacio Turri Director Ejecutivo Exploración y Producción Pampa Energía S.A. Maipú 1 - Piso 19 C1084ABA Ciudad Autónoma de Buenos Aires República Argentina Dear Mr. Turri, Proved Hydrocarbon Reserves Statement for Pampa Energía S.A. for Certain Argentine Properties as of December 31, 2016 This Proved reserves statement has been prepared by Gaffney, Cline & Associates (GCA) and issued on March 9th, 2017 at the request of Pampa Energía S.A. (PAMPA), for certain assets in Argentina. PAMPA’s participating interest in each asset are shown in Appendix II. GCA has conducted an independent audit examination as of December 31, 2016, of the hydrocarbon liquid and natural gas proved reserves of 10 units. On the basis of technical and other information made available to GCA concerning these property units, GCA hereby provides the reserves statement in the following table: Statement of Remaining Hydrocarbon Volumes Pampa Energía S.A. Certain Properties in Argentina as of December 31, 2016 Reserves PAMPA Net Reserves Liquids Gas (MMbbl ) (Bcf ) Proved Developed 23.1 235.0 Undeveloped Total Proved 27.4 Notes: 1. PAMPA Net Reserves represent PAMPA’s working interest volumes and therefore include volumes related to royalties payable to the relevant Argentine provinces, which according to domestic treatment in Argentina and reporting in PAMPA’s 20-F filings with the SEC, are treated as financial obligations. SOP/sop/AB-16-2039.00 Pampa Energía S.A. 1 2. Hydrocarbon liquid volumes represent crude oil, condensate, gasoline and NGL estimated to be recovered during field separation and plant processing and are reported in millions of stock tank barrels (MMbbl). 3. Natural gas volumes represent expected gas sales plus produced gas used for consumption and are reported in billion (10
